Case 2:21-cv-00179-MV-GBW Document 6 Filed 03/02/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
Isaac Legarret,
Plaintiff(s),
VS. No. Civ 2:21-cv-00179-MV-GBW
Fernando Macias, et al.,

Defendant(s).

INFORMATION SHEET FOR T.R.O.

Attorney(s) for Plaintiff(s): {include phone #)

N. Ana Garner, 1000 Cordova Pl., #644, Santa Fe, NM 87505, 505-930-5170
Jonathan Diener, P.O. Box 27, Mule Creek, NM 88051, 575-388-1754

Attorney(s}) for Defendant(s): (include phone #)

David A. Roman, 111 Lomas Blvd. NW Suite 424, Albuquerque, NM 87102
505-820-8116

Nature of Underlying Claim: (contract, tort, environment, etc.)

Federal question & violation of statute(s)

Jurisdiction: (Cite Statutes)

United States Constitution 4th, 5th and 9th Amendments; 21 U.S. Code § 360bbb~3 ; FROCP 57, 65

Precise statement of activity sought to be restrained or compelled:

1. Terminating or disciplining Plaintiff for not accepting a COVID vaccine;
2. Taking any action to enforce the unlawful mandate issued by Defendant Macias

HEARING
Estimated length of hearing: 30 minutes

Request hearing to be set for: (Select one)
OQ Today OE Tomorrow ©) Within One Week ©) Within Ten Days

NOTICE

Are all parties represented by counsel at thistime? © @) Yes © No
Have the opposing party(ies) and their attorney(s) been notified? © Yes © No

If answer is yes, when?

if answer is no, why not?

Notice given by: [7] Phone [[] Fax [_] Letter [] in Person [_] Other
